El Juez Asociado Su. Wolf,
.emitió la siguiente opi-nión del Tribunal.
*514El presente es un recurso de apelación interpuesto por Leandro Satirichi centra sentencia del Tribunal de Dis-trito de Ponce en causa por el delito menos grave de libe-lo infamatorio.
Con fecha 4 de Marzo de 1904, el Eiscal del referido Distrito formuló acusación que firmó y juró contra Lean-dro Satirichi por el' delito menos grave de libelo infama-torio, concebida en los términos siguientes:
‘‘En la Ciudad de Pence, Distrito Judicial del mismo nombre, Leandro Satirichi publicó en fecha Diciembre 12 de 1903 en las columnas del “Aguila de Puerto Rico” y con el pseudónimo “Ser-torio” un artículo titulado “El que á hierro mata á hierro muere” en el que voluntaria y maliciosamente se vierten frases y conceptos injuriosos tendentes á impugnar la honradez, integridad y buena fama de Mr. S. W. Bobinan y Don José Ortega Nevárez exponiéndolos así al odio y desprecio público. Este hecho es contrario á la lev-para tal caso prevista y á. la paz y dignidad de “El Pueblo de Puerto Rico”.
Satirichi negó la acusación y presentó escrito al Tribunal manifestando el deseo de ser juzgado por un Jurado, y la Corte de Ponce en 23 de Marzo citado suspendió la vista pública de la causa señalada para el siguiente día, y ordenó se tuviera en cuenta la manifestación del acusa-do al tiempo de señalar las causas que habían de ser vistas por Jurado.
En 15 de Mayo del propio año se constituyó el Tribunal liara la vista de la causa, y el Letrado defensor del acusa-do solicitó que se suspendiera el acto hasta nuevo señala-miento, para dar tiempo al acusado de preparar su prue-ba, puesto que la citación que se le hizo fué para ser juz-gado por un jurado y no por el Tribunal de derecho. El Fiscal se opuso á la pretensión de la defensa, y el Tribunal desestimó la pretensión del Letrado, el cual hizo cons-tar su excepción por no haberse accedido á la suspensión solicitada y por no haberse tomado tampoco en considera-*515ción el que el. acusado fué citado para este acto tres ó cua-tro horas antes, no pudiendo por tal motivo preparar sus medios de defensa.
Terminado el juicio, la Corte de Distrito de Ponce; en diez y siete de Junio dictó contra Satirichi veredicto de culpabilidad, y en la misma fecha se dictó sentencia con-denando al acusado á la pena de cuatro meses de cárcel y pago de costas.
Contra esa sentencia interpuso Satirichi recurso de apelación, que le fué admitido, y fueron elevadas las co-pias correspondientes á esta Corte Suprema; ante la cual tuvo lugar la vista del recurso con fecha diez y seis de Mayo del presente año.
De las respuestas dadas á las preguntas del Juez Presi-dente de la Corte de Distrito de Ponce durante el juicio de esta causa, aparece que el acusado tuvo tiempo bastan-te para preparar su defensa; por lo demás, en el presente caso debe seguirse la opinión sustentada en el de “El Pueblo de Puerto Rico” contra Luis Felipe Dessús”, ori-ginario de la misma Corte y por el mismo delito. Así, pues, por las razones consignadas en aquél dictámen y por las que aquí se establecen, somos de opinión que la sentencia apelada debe confirmarse con las costas á cargo de Leandro Satirichi.

Confirmada.

J ueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Figueras y MacLearv.